DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. (2016/0291492 A1), in view of Ishii et al. (US 2006/0008726 A1).

Fujisaki teaches an electrostatic charge image developing toner containing toner base particles that contain an amorphous resin and a crystalline resin ([0011]). The toner is further characterized in that lamellar crystal structures and fibrous crystal structures are dispersed in the cross section of the toner base particles ([0011]). The crystalline resin is obtained by polycondensation reaction of at least a divalent carboxylic acid (polyvalent carboxylic acid) and at least a divalent alcohol (polyhydric alcohol) ([0037]). The polyvalent carboxylic acid contains two or more carboxy groups in the same molecule, and includes alicyclic dicarboxylic acids such as cyclohexanedicarboxylic acid as well as aromatic dicarboxylic acids such as isophthalic acid and terephthalic acid ([0038]). The polyhydric alcohol contains two or more 
The crystalline polyester resin (a hybrid crystalline polyester resin and a non-hybrid crystalline resin) has a melting point (Tm) of 55 ºC to 90 ºC in view of low temperature fixability. The melting point of the crystalline resin can be controlled by changing the resin composition ([0040]). The crystalline polyester resin has a weight average molecular weight (Mw) of 5,000 to 50,000 and a number average molecular weight (Mn) of 1,500 to 25,000 as measured by gel permeation chromatography (GPC) ([0042]). The mass ratio of the amorphous resin and the crystalline resin (amorphous resin/crystalline resin) is 97/3 to 70/30 ([0043]). When the mass ratio is in this range, the crystalline resin is not exposed on the surface of the toner particles and low temperature fixability can be introduced into the toner particles ([0043]). When the crystalline resin contains a hybrid crystalline resin, the thickness by folding of the molecular chain of a lamellar crystal structure can be increased to some extent (crystallinity can be increased), and therefore the molecular chain becomes easier to align at the time of crystallization ([0044]). Because a vinyl polymerization segment introduced into the hybrid crystalline resin has high affinity with an amorphous resin, the hybrid crystalline resin has affinity to the amorphous resin (easily fixed), so the molecular chain of the crystalline resin becomes easy to align ([0044]). 
The amorphous resin contains an amorphous vinyl resin, in view of producing a toner that is excellent in plasticity during thermal fixing ([0021]). An amorphous polyester resin may be used as the amorphous resin ([0033]). The amorphous polyester resin has a weight average molecular weight (Mw) of 10,000 to 100,000 as measured 
The toner also contains external additive particles. Examples include inorganic oxide fine particles such as silica fine particles, alumina fine particles, titania fine particles, or inorganic stearic acid compound fine particles such as aluminum stearate fine particles and zinc stearate fine particles ([0078]). The toner also contains a charge control agent, which may be contained in either a matrix phase (amorphous resin phase) or a domain phase (crystalline resin phase) ([0076]). The content ratio of the charge control agent is 0.1 to 10 parts by mass based on 100 parts by mass of the binder resin ([0077]).
Even though they are listed as suitable compounds, Fujisaki does not specifically teach that the crystalline polyester resin comprises a cyclohexanedicarboxylic acid, a terephthalic acid, and an isophthalic acid as acid components and 1,4-butanediol as an alcohol component. Fujisaki also does not specify whether the charge controlling agent is a resin type charge controlling agent or not.
  Ishii teaches a yellow toner that contains a yellow toner particle that contains at least a binder resin, a wax, and a yellow pigment containing a monoazo compound ([0015]). The toner preferably includes a water-soluble resin or resin emulsion in the aqueous solution used for preparing the yellow pigment containing the monoazo compound ([0053]). For improving image quality, a fluidity improving agent is externally 
Ishii also teaches that the toner is manufacturing using a kneading machine, such as a pressure kneader, a twin roll mill, or a triple roll mill. In the first example, raw materials were premixed by a Henschel mixer, and then melted and kneaded by a double-screw extruder. After cooling, the mixture was roughly pulverized into particles having a desired particle diameter. The resultant fine particles were classified by a multi-division classifier, resulting in yellow toner particles having a certain volume average particle diameter ([0195]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have selected a cyclohexanedicarboxylic acid, a terephthalic acid, and an isophthalic acid as the acid components used in the crystalline polyester resin of Fujisaki, under the guidance of Ishii. Furthermore, it would have been obvious to select 1,4-butanediol as an alcohol 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737                        

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/12/2022